

	

		II

		109th CONGRESS

		2d Session

		S. 2413

		IN THE SENATE OF THE UNITED STATES

		

			March 14, 2006

			Mr. Biden (for himself

			 and Mr. Lugar) introduced the following

			 bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To establish the Return of Talent Program to allow aliens

		  who are legally present in the United States to return temporarily to the

		  country of citizenship of the alien if that country is engaged in post-conflict

		  or natural disaster reconstruction, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Return of Talent

			 Act.

		2.Return of Talent

			 Program

			(a)In

			 generalTitle III of the Immigration and Nationality Act (8 U.S.C. 1401 et

			 seq.) is amended by inserting after section 317 the following:

				

					317A.Temporary absence of persons participating in the Return of

		  Talent Program(a)In

				generalThe Secretary of Homeland Security, in consultation with

				the Secretary of State, shall establish the Return of Talent Program to permit

				eligible aliens to temporarily return to the alien’s country of citizenship in

				order to make a material contribution to that country if the country is engaged

				in post-conflict or natural disaster reconstruction activities, for a period

				not exceeding 24 months, unless an exception is granted under subsection

				(d).

						(b)Eligible

				alienAn alien is eligible to participate in the Return of Talent

				Program established under subsection (a) if the alien meets the special

				immigrant description under section 101(a)(27)(N).

						(c)Family

				membersThe spouse, parents, siblings, and any minor children of

				an alien who participates in the Return of Talent Program established under

				subsection (a) may return to such alien’s country of citizenship with the alien

				and reenter the United States with the alien.

						(d)Extension of

				timeThe Secretary of Homeland Security may extend the 24-month

				period referred to in subsection (a) upon a showing that circumstances warrant

				that an extension is necessary for post-conflict or natural disaster

				reconstruction efforts.

						(e)Residency

				requirementsAn immigrant described in section 101(a)(27)(N) who

				participates in the Return of Talent Program established under subsection (a),

				and the spouse, parents, siblings, and any minor children who accompany such

				immigrant to that immigrant’s country of citizenship, shall be considered,

				during such period of participation in the program—

							(1)for purposes of

				section 316(a), physically present and residing in the United States for

				purposes of naturalization within the meaning of that section; and

							(2)for purposes of

				section 316(b), to meet the continuous residency requirements in that

				section.

							(f)Oversight and

				enforcementThe Secretary of Homeland Security, in consultation

				with the Secretary of State, shall oversee and enforce the requirements of this

				section.

						.

			(b)Table of

			 contentsThe table of contents for the

			 Immigration and Nationality Act

			 (8 U.S.C.

			 1101 et seq.) is amended by inserting after the item relating

			 to section 317 the following:

				

					

						317A. Temporary absence of persons

				participating in the Return of Talent

				Program.

					

					.

			3.Eligible

			 immigrantsSection 101(a)(27)

			 of the Immigration and Nationality Act

			 (8 U.S.C.

			 1101(a)(27)) is amended—

			(1)in subparagraph

			 (L), by inserting a semicolon after Improvement Act of

			 1998;

			(2)in subparagraph

			 (M), by striking the period and inserting ; or; and

			(3)by adding at the

			 end the following:

				

					(N)an immigrant who—

						(i)has been lawfully admitted to the

				United States for permanent residence;

						(ii)demonstrates an ability and

				willingness to make a material contribution to the post-conflict or natural

				disaster reconstruction in the alien’s country of citizenship; and

						(iii)as determined by the Secretary of

				State in consultation with the Secretary of Homeland Security—

							(I)is a citizen of a country in which Armed

				Forces of the United States are engaged, or have engaged in the 10 years

				preceding such determination, in combat or peacekeeping operations;

							(II)is a citizen of a country where

				authorization for United Nations peacekeeping operations was initiated by the

				United Nations Security Council during the 10 years preceding such

				determination; or

							(III)is a citizen of a country which

				received, during the preceding 2 years, funding from the Office of Foreign

				Disaster Assistance of the United States Agency for International Development

				in response to a declared disaster in such country by the United States

				Ambassador, the Chief of the U.S. Mission, or the appropriate Assistant

				Secretary of State, that is beyond the ability of such country's response

				capacity and warrants a response by the United States

				Government.

							.

			4.Report to

			 CongressNot later than 2

			 years after the date of enactment of this Act, the Secretary of Homeland

			 Security, in consultation with the Secretary of State, shall submit a report to

			 Congress that describes—

			(1)the countries of

			 citizenship of the participants in the Return of Talent Program established

			 under section 2;

			(2)the post-conflict

			 or natural disaster reconstruction efforts that benefitted, or were made

			 possible, through participation in the program; and

			(3)any other

			 information that the Secretary of Homeland Security determines to be

			 appropriate.

			5.RegulationsNot later than 6 months after the date of

			 enactment of this Act, the Secretary of Homeland Security shall promulgate

			 regulations to carry out this Act and the amendments made by this Act.

		6.Authorization of

			 appropriationsThere are

			 authorized to be appropriated to the Bureau of Citizenship and Immigration

			 Services for fiscal year 2007, such sums as may be necessary to carry out this

			 Act and the amendments made by this Act.

		

